TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 9, 2019



                                     NO. 03-18-00294-CV


                   Impact Floors of Texas, L.P. and IFT, Inc., Appellants

                                                v.

                               At Your Disposal, Inc., Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
         REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 2, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment. Therefore, the Court reverses the trial court’s final judgment and award of attorney’s

fees to At Your Disposal, Inc. The Court also reverses the trial court’s summary judgment

rulings on At Your Disposal, Inc.’s breach of contract claim and Impact Floors of Texas, L.P.’s

counterclaims for breach of implied agreement or, in the alternative, breach of written contract.

The Court remands this cause to the trial court for further proceedings consistent with this

opinion. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.